     4:21-cv-03139-RGK Doc # 17 Filed: 09/13/21 Page 1 of 2 - Page ID # 117




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KHARIDJA A. NICHOLS,

                     Plaintiff,                              4:21CV3139

       vs.
                                                          MEMORANDUM
KILOLO KIJAKAZI, Acting                                    AND ORDER
Commissioner of the Social Security
Administration,

                     Defendant.


       This matter is before the court on its own motion. Plaintiff’s Complaint (Filing
1) was filed in this court on July 19, 2021, after being transferred from the United
States Court of Appeals for the Federal Circuit (Filing 2-8) for lack of jurisdiction.
However, the $402.00 filing and administrative fees have not been paid, nor has
Plaintiff submitted a request to proceed in forma pauperis. Failure to take either
action within 30 days will result in the court dismissing this case without further
notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff is directed to submit the $402.00 filing and administrative fees
to the clerk’s office or submit a request to proceed in forma pauperis within 30 days.
Failure to take either action will result in dismissal of this matter without further
notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      3.     The clerk of the court is directed to set a pro se case management
    4:21-cv-03139-RGK Doc # 17 Filed: 09/13/21 Page 2 of 2 - Page ID # 118




deadline in this matter with the following text: October 13, 2021—Check for MIFP
or payment.

      DATED this 13th day of September, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       2
